Case 19-12269-KBO   Doc 70-24   Filed 11/12/19   Page 1 of 3




                     EXHIBIT X
             Case 19-12269-KBO           Doc 70-24       Filed 11/12/19    Page 2 of 3



                                Schedule I to Compliance Certificate

                     Calculations for the Fiscal Quarter Ending June 30, 2019

I. Section 6.7(a) Leverage Ratio.

   (a) Consolidated Total Debt as of the last day of such Fiscal Quarter            $472,441,403

   (b) Consolidated Adjusted EBITDAX for the four Fiscal Quarters                   $122,243,040
       ending on such Fiscal Quarter

       Leverage Ratio = (a) divided by (b)                                          3.86 to 1.00

       Leverage Ratio shall not be greater than 4.75 to 1.00
       Compliance                                                                   Yes

II. Section 6.7(b) Interest Coverage Ratio.

   (a) Consolidated Adjusted EBITDAX for the four Fiscal Quarters
       ending on such Fiscal Quarter                                                $122,243,040

   (b) Consolidated Interest Expense for such four Fiscal Quarter period            $57,388,112

       Interest Coverage Ratio = (a) divided by (b)                                 2.13 to 1.00

       Interest Coverage Ratio shall not be less than 2.00 to 1.00

       Compliance                                                                   Yes

III. Section 6.7(c) Total Asset Coverage Ratio.

   (a) Total Asset Value as of the last day of such Fiscal Quarter                  $504,900,000

   (b) Consolidated Total Debt as of the last day of such Fiscal Quarter            $472,441,403

   Total Asset Coverage Ratio = (a) divided by (b)                                  1.07 to 1.00

   Total Asset Coverage Ratio shall not be less than 1.00 to 1.00

   Compliance                                                                       Yes
             Case 19-12269-KBO           Doc 70-24       Filed 11/12/19        Page 3 of 3



IV. Section 6.7(d) PDP Asset Coverage Ratio (beginning June 30, 2020).

   (a) the PV10 of the Group Members’ Proved Developed Producing Reserves located
       on Oil and Gas Properties as of the last day of such Fiscal Quarter        $N/A

   (b) the Consolidated Total Debt as of the last day of such Fiscal Quarter            $N/A

       PDP Asset Coverage Ratio = (a) divided by (b)

       PDP Asset Coverage Ratio shall not be less than 1.00 to 1.00

       Compliance                                                                       N/A
